Citation Nr: 0945726	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for a service-
connected thoracic spine disorder, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO in Los Angeles, California 
currently has original jurisdiction over the Veteran's claim.

Procedural history

The Veteran served on active duty in the United States Marine 
Corps from February 1986 to November 1989.

The Veteran filed a claim of entitlement to service 
connection for a back disability in November 1989.  In the 
above-referenced August 1990 decision, the RO granted service 
connection for residuals of contusion, mid left back; a 
noncompensable (zero percent) disability rating was assigned, 
effective November 13, 1989.  The Veteran perfected an appeal 
of that decision.

This case was remanded by the Board in September 1992 and 
again October 1993 for additional evidentiary and procedural 
development.  In August 1994, the RO increased the service-
connected spine disorder to 10 percent disabling, effective 
November 13, 1989.  The Veteran continued to express 
disagreement with the assigned disability rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

The Veteran was scheduled to appear at a personal hearing 
before a Veterans Law Judge in June 2001.  However, in a 
March 2001 statement, the Veteran withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(e) and 20.704(e) (2009).

In April 2001, the Board issued a decision which denied the 
Veteran's claim of entitlement to an evaluation in excess of 
the currently assigned 10 percent for his service-connected 
back disorder.  The Veteran appealed the Board's April 2001 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court").  In August 
2003, representatives of the Veteran and the Secretary of 
Veterans Affairs filed with the Court a Joint Motion to 
Remand.  
On August 19, 2003, the Court issued an Order which granted 
the Joint Motion to Remand, vacated the Board's April 2001 
decision and remanded the case to the Board, directing that 
the Veteran be provided with notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).

The Board remanded the appeal in December 2003, August 2005 
and December 2006 for further evidentiary and procedural 
development.  After such was accomplished, the VA Appeals 
Management Center (AMC) in Washington, DC (AMC) issued a 
supplement statement of the case (SSOC) in December 2007 
which continued to deny the Veteran's claim. 

In August 2008, the Board issued a decision which denied the 
Veteran's claim of entitlement to an evaluation in excess of 
the currently assigned 10 percent for his service-connected 
back disorder.  The Veteran appealed the Board's August 2008 
decision to the Court.  In June 2009, representatives of the 
Veteran and the Secretary of Veterans Affairs filed with the 
Court a Joint Motion for Vacatur and Remand.  On June 18, 
2009, the Court issued an Order which granted the Joint 
Motion for Vacatur and Remand and remanded the case to the 
Board, directing the Board to comply with its directives 
therein.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

As noted in the Introduction, the Board's August 2008 
decision denying the Veteran's claim of entitlement to an 
increased rating for his service-connected thoracic spine 
disorder was vacated and remanded by the Court.  The June 
2009 Joint Motion for Remand, as adopted by the Court's June 
18, 2009 Order, indicated that the Board failed to fully 
address atrophy of the musculature  pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

[The parties to the Joint Motion for Remand addressed other 
issues which it directed the Board to consider.  These 
matters are deferred until the Board renders a decision in 
this case].

The parties to the Joint Motion for Remand noted that there 
was evidence that the Veteran's back disorder involves 
atrophy and winging of the left scapula and that the Board 
must address "the weight of [the] medical evidence of 
disability of the musculature of the thoracic spine that 
appeared to have been caused by disuse due to significant 
pain."  See June 2009 Joint Motion for Remand at page 6.   

The Board notes that in addition to the thoracic spine 
disorder currently on appeal, the Veteran is service 
connected for incomplete paralysis of the long thoracic nerve 
with musculoskeletal pain in the left shoulder associated 
with residuals of contusion of the mid left back.  It is 
unclear whether the Veteran's atrophy/winging of the left 
scapula is due to the thoracic spine disorder or incomplete 
paralysis of the long thoracic nerve disorder.  The Board 
finds that an examination addressing this matter is 
necessary.  See Bowling v. Principi, 5 Vet. App. 1, 12 (2001) 
and 38 C.F.R. § 3.159(c) (4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should make arrangements for the 
Veteran to be examined by an 
appropriate health care provider for 
the purpose of addressing the current 
severity of his service-connected 
thoracic spine disorder.  The examiner 
should specifically address whether the 
Veteran's atrophy/winging of the left 
scapula is due to his service-connected 
thoracic spine disorder, the separately 
service-connected incomplete paralysis 
of the long thoracic nerve with 
musculoskeletal pain in the left 
shoulder associated with residuals of 
contusion of the mid left back, or some 
other cause.  The examination report 
should set forth all objective findings 
regarding the Veteran's thoracic spine 
disorder, including any functional 
loss.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board 
for further consideration, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


